DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 2/26/2021. Currently claims 1 and 11 are amended, claims 21-23 are cancelled. Claims 24-26 are new. Claims 1-20 and 24-26 are pending and are being addressed in this action. Claim 20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites “ wherein a portion of the graft is folded over the corresponding one of the apices and secured to the surface of the graft, and”. This is indefinite because the claim appears to be incomplete. Thus, the scope of the claim is unclear. The claim will be rejected as though the word “and” was not present in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vinluan (20110040367).

As to claim 11, Vinluan discloses: An endovascular device (see figures 1-8) comprising: a stent (908, see paragraph 0045) comprising corresponding peaks and having an exterior surface (surface facing reader in figure 8), a first end (end closest to top of page in figure 8) and a second end (end hidden from view, closer to bottom of page in figure 8), connected to the stent (see figures 5a-8); and at least one tether (paragraph 0047 and figure 8) disposed through a corresponding one of the eyelets (see figure 8),  wherein at least one of the apices is disposed over a portion of the exterior surface of the graft between the first open end and second open end of the graft (see explanation below) wherein a portion of the graft is folded directly over a corresponding one of the valleys (see figure 8 and paragraph 0047) and secured to a surface of the graft to cover the corresponding one of the apices (see figure 8). Examiner notes the apice is seen to be positioned over the entire graft since it is physically positioned on top of/over the graft. Thus it’s positioned over a portion of the exterior surface of the graft between the first open end and second open end of the graft (see figures 7-8).

As to claim 14, Vinluan discloses the invention of claim 11, Vinluan further discloses: wherein a through hole of the corresponding one of the eyelets is below a concave portion of the corresponding one of the valleys (see figures 5a and 8).

As to claim 15, Vinluan discloses the invention of claim 14, Vinluan further discloses: wherein the at least one tether comprises a plurality of tethers that are disposed through the eyelet (see figure 8 and paragraph 0047).



As to claim 17, Vinluan discloses the invention of claim 15, Vinluan further discloses: wherein the portion of the graft covers a portion of each of the tethers (see figure 8 and paragraph 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5-8 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367).

As to claim 1, Vinluan discloses: An endovascular device (see figures 1-8) comprising: a stent (908, see paragraph 0045) having apices at an end of the stent (see figure 8); a graft (902) having an exterior surface (surface facing reader in figure 8) and a first open end (end closest to top of page in figure 8); and at least one tether (reinforcement straps, see figure 8) connecting a corresponding one of the apices to the exterior surface the graft (see figure 8 and paragraph 0047), the at least one tether having opposite first (end faced our of page) and second (end on the other side of the graft) ends, wherein at least one of the apices is disposed over a portion of the exterior surface of the graft near the first open end of the graft (see explanation below), wherein a portion of the graft is folded over the corresponding one of the apices (see figure 8 and paragraph 0047) and secured to the surface of the graft (paragraph 0047), and wherein the portion of the graft covers the corresponding one of the apices and a portion of the at least one tether. Examiner notes the apice is seen to be positioned over the entire graft since it is physically positioned on top of/over the graft. Thus it’s positioned over a portion of the exterior surface of the graft near the first open end of the graft (see figures 7-8).
Vinluan figure 8 fails to directly disclose: the first and second ends of the at least one tether is exposed along the same surface of the graft.
However in embodiment 1E, Vinluan shows its well-known to attach both ends of a tether to the same exterior portion of the graft (see figure 1E and paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to attach the tether ends in figure 8 on the same side as taught in figure 1E since the prior art has disclosed in paragraph 0049 that “Any feature described in any one embodiment described herein can be combined with any other feature or features of any of the other embodiments or features described herein.” Examiner notes the embodiment in figure 8 is able to be combined with the arrangement shown in figure 1E per the prior arts disclosure in paragraph 0049. 



As to claim 5, the combination of Vinluan’s embodiments discloses the invention of claim 1, Vinluan further discloses: wherein the corresponding one of the apices comprises an eyelet (see figure 8) extending from the end of the stent.

As to claim 6, the combination of Vinluan’s embodiments discloses the invention of claim 5, Vinluan further discloses: wherein the at least one tether is disposed through the eyelet (see figure 8 and paragraphs 0045-0047).

As to claim 7, the combination of Vinluan’s embodiments discloses the invention of claim 5, Vinluan further discloses: wherein the at least one tether comprises a plurality of tethers that are disposed through the eyelet (see plurality of tethers in figure 8). Examiner notes as disclosed in paragraph 0049, the attachment means of the tether used in figure 1E can be combined with figure 8. This the combined embodiment will have 2 tethers both attached to each respective tether ends on the same side of the graft. 

As to claim 8, the combination of Vinluan’s embodiments discloses the invention of claim 7, Vinluan further discloses: wherein each of the tethers have opposite first and 

As to claim 24, the combination of Vinluan’s embodiments discloses the invention of claim 1, Vinluan further discloses: wherein at least one of the apices is disposed over a portion of the exterior surface of the graft between the first open end and a second open end of the graft (see explanation below). Examiner notes the apice is seen to be positioned over the entire graft since it is physically positioned on top of/over the graft. Thus, it’s positioned over a portion of the exterior surface of the graft between the first open end and second open end of the graft (see figures 7-8).

As to claim 25, Vinluan discloses: An endovascular device (see figures 1-8) comprising: a stent (908, see paragraph 0045) having apices at an end of the stent (see figure 8); a graft (902) having an exterior surface (surface facing reader in figure 8), a first open end (end closest to top of page in figure 8) and a second open end (end hidden from view, closer to bottom of page in figure 8); and at least one tether (paragraph 0047 and figure 8) connecting a corresponding one of the apices to the exterior surface the graft (see figure 8), the at least one tether having opposite first (end faced our of page) and second (end on the other side of the graft) ends, wherein at least one of the apices is disposed over a portion of the exterior surface of the graft 4820-1587-2478.1Application No. 15/985,572Response to Final Office Action dated September 1, 2020Docket No.: 109167-0598Page 5between 
The current embodiment fails to directly disclose: wherein the first and second ends of the at least one tether extend along the outer surface of the graft.
However in embodiment 1E, Vinluan shows its well-known to attach both ends of a tether to the same exterior portion of the graft (see figure 1E and paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to attach the tether ends in figure 8 on the same side as taught in figure 1E since the prior art has disclosed in paragraph 0049 that “Any feature described in any one embodiment described herein can be combined with any other feature or features of any of the other embodiments or features described herein.” Examiner notes the embodiment in figure 8 is able to be combined with the arrangement shown in figure 1E per the prior arts disclosure in paragraph 0049. 

As to claim 26, the combination of Vinluan’s embodiments discloses the invention of claim 24, Vinluan further discloses: wherein a portion of the graft is folded over the corresponding one of the apices and secured to the surface of the graft (see figures 7-8). 



Claims 3-4 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367) in view of Humphrey (20090036971).

As to claim 3, Vinluan discloses the invention of claim 2, Vinluan fails to directly disclose: wherein the graft comprises a plurality of layers having one or more inner layers and one or more outer layers.
In the same field of endeavor, namely stent graft devices, Humphery teaches a similar stent graft wherein said graft wall comprises a plurality of layers having one or more inner layers and one or more outer layers (paragraph 0100). Examiner notes in Humphery multiple PTFE layers are used to make up the graft.
It would have been obvious to one of ordinary skill in the art to have added PTFE layers to the outside of Vinluan’s graft to improve the devices desired level of fluid permeability (paragraph 0100 of Humphrey). Examiner notes Humphery teaches adding PTFE layers to any portion of the graft. Examiner notes once the combination is made, the outer layer will be the PTFE layer of Humphery and the inner layer will be the graft of Vinluan. 

As to claim 4, the combination of Vinluan and Humphery discloses the invention of claim 3, the combination further discloses: wherein the portion of the graft folded over the corresponding one of the apices comprises at least one of the one or more inner layers. As explained above, once the combination is made, the inner layer will consist of 

As to claim 12, Vinluan discloses the invention of claim 11, Vinluan fails to directly disclose: wherein the graft comprises a plurality of layers having one or more inner layers and one or more outer layers.
In the same field of endeavor, namely stent graft devices, Humphery teaches a similar stent graft wherein said graft wall comprises a plurality of layers having one or more inner layers and one or more outer layers (paragraph 0100). Examiner notes in Humphery multiple PTFE layers are used to make up the graft.
It would have been obvious to one of ordinary skill in the art to have added PTFE layers to the outside of Vinluan’s graft to improve the devices desired level of fluid permeability (paragraph 0100 of Humphrey). Examiner notes Humphery teaches adding PTFE layers to any portion of the graft. Examiner notes once the combination is made, the outer layer will be the PTFE layer of Humphery and the inner layer will be the graft of Vinluan. 

As to claim 13, the combination of Vinluan and Humphery discloses the invention of claim 12, the combination further discloses: wherein the portion of the graft folded over the corresponding one of the apices comprises at least one of the one or more inner layers. As explained above, once the combination is made, the inner layer will consist of the graft /flap of Vinluan. This layer will be the one that is folded over the apices as taught by Vinluan.

Claims 9-10 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367) in view of Charlebois (20110060399).

As to claim 9, the combination of Vinluan’s embodiments discloses the invention of claim 1, the combination fails to directly disclose: wherein the stent is a balloon expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use balloon expandable stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be balloon expandable to allow the user more control over the rate of stent expansion. 

As to claim 10, the combination of Vinluan’s embodiments discloses the invention of claim 1, the combination fails to directly disclose: wherein the stent is a self-expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use self expanding stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be self-expanding to reduce the number of instruments needed to perform the procedure. 


In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use balloon expandable stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be balloon expandable to allow the user more control over the rate of stent expansion. 

As to claim 19, the combination of Vinluan’s embodiments discloses the invention of claim 11, the combination fails to directly disclose: wherein the stent is a self-expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use self expanding stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be self-expanding to reduce the number of instruments needed to perform the procedure. 

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. As to the arguments regarding that the apices are not located between the first end and the second end of the graft, examiner notes the claim language allows a more broad interpretation than this argument addresses. The claim language reads “ . 
As to the argument regarding the 103 rejection of claim 1 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore as outlined paragraph 0049 of the prior arts disclosure “Any feature described in any one embodiment described herein can be combined with any other feature or features of any of the other embodiments or features described herein. Furthermore, variations and modifications of the devices and methods disclosed herein will be readily apparent to persons skilled in the art”. Thus the combination is well within the scope of the prior art disclosure and not impermissible hindsight as alleged by applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.